Citation Nr: 0120330	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to the veteran's service-
connected knee disorder.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The dates of the veteran's military service not contained in 
the current record on appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied service connection for a left 
shoulder disorder, claimed as secondary to the veteran's 
service-connected knee disorder.  


REMAND

The veteran is seeking entitlement to service connection for 
a left knee disability, which he claims is secondary to his 
service-connected knee disability.  More specifically, he 
maintains that his service-connected left knee gives out and 
causes him to fall on his left shoulder. 

Factual Background

The veteran's current VA claims folder contains only recent 
records.  As will be discussed below, it appears from 
internal VA memoranda contained therein that the veteran's 
original VA claims folder, which was evidently housed at the 
RO in Nashville, Tennessee, was misplaced and cannot be 
located.

VA clinical treatment reports, dating from 1994 to 1999, 
reflect that the veteran began to complained of left shoulder 
pain, weakness and intermittent numbness in his fingers in 
August 1996.  At that time, he related that he had had left 
shoulder pain as a result of having fallen down the stairs 
three to four months previously.  X-rays of the left 
shoulder, completed in September 1996, revealed calcification 
at the left rotator cuff.  A diagnosis of left rotator cuff 
tendonitis was recorded.  In April 1998, the veteran 
complained of left shoulder pain for the previous two months 
after he had fallen on it.  In March 1999, the veteran 
reported that he had injured his left shoulder after he fell 
eight feet from a ladder two years previously.  In October 
1999, the veteran underwent decompression surgery for 
resection of the left distal clavicle and anterior acromion.  

Pertinent law and regulations

Service connection

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 U.S. 
C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 3.303 (2000).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. 3.310 (2000).  Also, the United States 
Court of Appeals for Veterans Claims has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non service-connected disability 
caused by a service connected disorder.  See Allen v. Brown, 
7 Vet. App. 430 (1995).

The VCAA

While appeal of this case was pending, the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) became effective.  The 
VCAA  provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
The VCAA also eliminated the concept of a well grounded 
claim.

Reasons for remand

As is noted above, during the pendency of the veteran's 
claim, the VCAA was enacted.  As alluded to above, the VCAA 
impacts on the outcome of this case in two ways: it refined 
the statutory concept of VA's duty to assist claimants and it 
eliminated the requirement that a claim be well grounded.    

(i.)  VA's duty to assist

Applying the provisions of the VCAA for the purposes of the 
development of this claim, the record reflects that the 
veteran has been diagnosed to have left rotator cuff 
tendonitis.  However, the medical evidence of record is 
presently insufficient to ascertain whether the veteran's 
left shoulder disorder was caused or aggravated by his 
service-connected left knee disorder.  

Under the provisions of the VCAA, the Board must ensure that 
it obtains a complete picture of a claimant's disorder.   
See, e.g., Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

(ii.) Bernard v. Brown

The veteran's claim had been determined to be not well 
grounded by the RO in a March 2000 rating decision.  The 
concept of a not well grounded claim, however, was eliminated 
by the VCAA in November 2000, necessitating readjudication of 
the veteran's claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
believes that the RO should have the opportunity to 
adjudicate the veteran's claim under the VCAA.  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where a law or 
regulation governing a case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
claimant will apply].    

(iii) Service Medical Records

The veteran's service medical records are absent from the 
claims file.  According to a memorandum in the file from the 
Nashville, Tennessee RO to the Detroit, Michigan RO, the 
claims file could not be located and the Detroit, Michigan RO 
was requested to rebuild the file.  It does not appear that 
the RO has made alternative searches to obtain the service 
medical records nor has the veteran been notified that 
alternative searches were attempted in order to locate his 
service medical records.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992) [VA has an obligation to search for alternative 
medical records when service medical records are presumed 
destroyed)]; see also Hayre v. West, 188 F.3d 1327, (Fed. 
Cir. 1999) [VA must in certain cases make multiple attempts 
to obtain service medical records and notify the veteran of 
its failure to obtain them]. 
 
As noted by the Board in the Introduction, the dates of the 
veteran's service are unclear from the reconstructed record.  
Although a copy of a DD form 214 has been associated with the 
reconstructed file, it appears to be for another service 
member.  The RO should attempt to verify the veteran's 
service dates.

Accordingly, further development of this claim be undertaken.  
This matter is therefore REMANDED to the RO for the following 
development:

1.  The RO should make another attempt to 
secure any available service medical 
records through official channels.  If 
located, these records should be 
associated with the claims folder.  In 
addition, the RO should remove from the 
veteran's reconstructed VA claims folder 
the DD form 214 which refers to another 
service member.  The RO should attempt to 
verify the correct dates of the veteran's 
service.

2.  The RO should contact the veteran and 
ascertain if the veteran has received 
medical treatment for the disorder at 
issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the veteran's VA 
claims folder.  

3.  The RO should then schedule the 
veteran for a physical examination to 
determine the nature and etiology of  the 
veteran's his left shoulder disorder, 
specifically whether a left shoulder 
disorder was caused by the service-
connected left knee disorder.  The 
examiner must review the veteran's claims 
folder and a copy of this remand, and 
acknowledge such review in any report 
generated as a result of this remand.  
The examining physician should render an 
opinion, with reasons given, as to 
whether any currently present left 
shoulder disorder was caused or worsened 
by the service-connected left knee 
disability.  The report of the 
examination should be associated with the 
veteran's VA claims folder. 

4.  The RO should take such additional 
development action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations implementing the 
provisions of the VCAA as to notice and 
development of the claim.  Following such 
development, the RO should review and 
readjudicate the claim for service 
connection for a left shoulder disorder 
on a secondary basis.  If the benefit 
sought on appeal is not granted, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



